            Case 5:17-cv-00220-LHK Document 1104 Filed 01/04/19 Page 1 of 10
                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   KEKER VAN NEST & PETERS LLP                       MORGAN, LEWIS & BOCKIUS LLP
     Robert A. Van Nest                                Richard S. Taffet (pro hac vice)
 2   Eugene M. Paige                                   richard.taffet@morganlewis.com
     Justina K. Sessions                               101 Park Avenue
 3                                                     New York, NY 10178-0060
     633 Battery Street
     San Francisco, CA 94111-1809                      Telephone: (212) 309-0060
 4                                                     Facsimile: (212) 309-6001
     Telephone: (415) 676-2289
     Facsimile: (415) 397-7188
 5                                                     MORGAN, LEWIS & BOCKIUS LLP
     CRAVATH, SWAINE & MOORE LLP                       Geoffrey T. Holtz (SBN 191370)
 6                                                     Geoffrey.holtz@morganlewis.com
     Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com                            One Market, Spear Street Tower
 7                                                     San Francisco, CA 94105-1596
     Yonatan Even (pro hac vice)
     yeven @cravath.com                                Telephone: (415) 442-1000
 8                                                     Facsimile: (415) 442-1001
     825 Eighth Avenue
 9   New York, NY 10019-7475
     Telephone: (212) 474-1000                         Attorneys for Defendant
     Facsimile: (212) 474-3700                         QUALCOMM INCORPORATED
10
                                                       Additional Counsel listed on the Signature
11                                                     Page
12

13

14

15
                                 UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA
17                                     SAN JOSE DIVISION

18
      FEDERAL TRADE COMMISSION                           Case No. 5:17-CV-0220-LHK-NMC
19
                   Plaintiff,
20           v.                                           QUALCOMM’S HIGH PRIORITY
                                                          OBJECTIONS FOR
21    QUALCOMM INCORPORATED,                              JANUARY 7, 2019 TRIAL DAY
      a Delaware corporation,
22
                   Defendant.
23

24          Pursuant to the Court’s October 24 Case Management Order (ECF No. 922), Qualcomm

25   respectfully submits the following high priority objections for the January 7, 2019 Trial Day 2.

26

27

28

                            QUALCOMM’S HPOS FOR JANUARY 7, 2019 TRIAL DAY
                                        17-CV-0220-LHK-NMC
            Case 5:17-cv-00220-LHK Document 1104 Filed 01/04/19 Page 2 of 10




 1          QC HPO No.1. Qualcomm objects to the deposition testimony of third-party

 2   witness Mark Davis at 240:7-9 on the grounds that Mr. Davis lacks personal knowledge to

 3   provide that testimony, FRE 602. Mr. Davis is a former employee of modem chip supplier

 4   VIA Telecom. The FTC seeks to admit Mr. Davis’s testimony that “

 5

 6                              (Davis Tr. 240:7-9.) Mr. Davis’s testimony is speculative and

 7   without foundation. He has no personal knowledge

 8                                                                             . Under FRE 602, the
 9   FTC must establish that Mr. Davis has “personal knowledge of the matter” he is testifying about.
10   Gwynn v. City of Philadelphia, 719 F.3d 295, 304 (3rd Cir. 2013) (offering party has burden to
11   establish foundation); Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1028 (9th Cir.
12   2001) (excluding testimony based on speculation). The Court should exclude this designation.
13          QC HPO No. 2. Qualcomm objects to the deposition testimony of third-party

14   witness Mark Davis at 260:12-261:19 on the grounds that Mr. Davis lacks personal

15   knowledge to provide that testimony, FRE 602, and that the testimony constitutes hearsay

16   under Rule 802. The FTC asked Mr. Davis to testify

17

18

19   (Davis Tr. 260:12-21.) The FTC then asked him to elaborate further on what he was told:

20                                                                         His response,

21                                                                     , is also hearsay. (Davis Tr.

22   260:12-261:19.) Mr. Davis, who was employed by a chip supplier, also

23                                                                                 The Court should

24   exclude this testimony.

25          QC HPO No. 3. Qualcomm objects to the deposition testimony of third-party

26   witness Mark Davis at Tr. 254:21-255:24 and 266:1-266:18 on the grounds that Mr. Davis

27   lacks personal knowledge to provide that testimony, FRE 602. In this testimony,

28
                          QUALCOMM’S HPOS FOR JANUARY 7, 2019 TRIAL DAY
                                      17-CV-0220-LHK-NMC
                                               1
              Case 5:17-cv-00220-LHK Document 1104 Filed 01/04/19 Page 3 of 10




 1

 2                                           When asked for “                                      on this

 3   subject, he states that “

 4                                                                – and then speculates further about

 5   why he                                                                                 . (Davis

 6   Tr. 254:21-255:24.) He later expounds on why he “

 7                         (Id. 266:1-266:18 (emphasis added).) But Mr. Davis, who was employed by

 8   a modem chip supplier and not a handset supplier,
 9                                                                        This testimony should be
10   excluded under Rule 602.
11            QC HPO No. 4. Qualcomm objects to the deposition testimony of third-party

12   witness Andrew Hong at Tr. 139:23-140:5 and 173:7-10 on the grounds that Mr. Davis

13   lacks personal knowledge to provide that testimony, FRE 602. Mr. Hong is an employee of

14   Samsung Electronics Co. Ltd. The FTC seeks to admit testimony from Mr. Hong

15

16

17            With regard to the failure of the joint venture, Mr. Hong testified that he had “

18                                                                             and that he was not

19                                                                                                . (Hong

20   Tr. 139:3-6.) The Court should therefore exclude his testimony appearing at 139:23-140:5 and

21   173:7-10 as to why the joint venture failed. Mr. Hong’s testimony on these issues is

22   inadmissible speculation, or, at best, based on inadmissible hearsay. FRE 602, 802; Carmen, 237

23   F.3d at 1026.

24            QC HPO No. 5. Qualcomm also objects to the FTC’s use of exhibit CX2621A,

25   which contains inadmissible hearsay, and the related testimony of Mr. Hong for which he

26   had no personal knowledge or otherwise lacks foundation, specifically: 161:6-162:24.

27

28
                            QUALCOMM’S HPOS FOR JANUARY 7, 2019 TRIAL DAY
                                        17-CV-0220-LHK-NMC
                                                 2
            Case 5:17-cv-00220-LHK Document 1104 Filed 01/04/19 Page 4 of 10




 1                                                The FTC offers Mr. Hong’s testimony regarding

 2   CX2621A and what “                              (Id. at 161:21-22.) But Mr. Hong

 3                               and thus not “                            ” (Id. 161:16-17.) Mr.

 4   Hong in fact testified that he was                            and was

 5                         or some other, undefined document. (Id. at 160:9-12.) Mr. Hong cannot

 6   authenticate the document. FRE 901. Nor can he testify as to its contents. Both CX2621A and

 7   the testimony concerning it are therefore inadmissible hearsay.

 8          QC HPO No. 6. Qualcomm objects to CX3549 which contains hearsay that cannot
 9   be rehabilitated. CX3549 is an internal MediaTek email that contains at least two layers of

10   hearsay that fail to satisfy any hearsay exception. See Padilla v. Terhune, 309: F.3d 614, 621

11   (9th Cir. 2002) (ruling that “hearsay including within hearsay” is not admissible if “each link in

12   the hearsay chain” does not “conform[] to a separate hearsay exception.”). Specifically, CX3549

13

14

15                                 . (CX3549 at -004-5.) The FTC has identified Mr. Moynihan as the

16   sponsor of CX3549, but he testified                                                 . (Moynihan

17   Tr. 435: 17-436:1.)                               ” are out-of-court declarants. Thus, if offered

18   to prove the truth of the matters asserted, CX3549 contains hearsay within hearsay in violation of

19   Rule 805 that cannot be rehabilitated or cured by Mr. Moynihan’s in-court testimony. CX3549

20   should be excluded.

21          QC Response to FTC HPO No. 1. The FTC objects to Qualcomm’s completeness

22   designation of testimony from Mr. Hong in two lines of questioning that the FTC designated

23   from on pp. 78-82 (specifically 80:25-81:1 and 81:4-81:6, as well as in a subsequent passage on

24   98:3-18) and 137-141 (specifically 137:25-138:3, 138:21-139:6, 140:6-140:8, 140:14-140:16).

25          Specifically, in testimony designated by the FTC in the first passage, Mr. Hong testifies

26                                                                        (Hong Tr. at 78:17-24; 81:14-

27   21). Qualcomm’s completeness designation makes clear that Mr. Hong was

28
                            QUALCOMM’S HPOS FOR JANUARY 7, 2019 TRIAL DAY
                                        17-CV-0220-LHK-NMC
                                                 3
            Case 5:17-cv-00220-LHK Document 1104 Filed 01/04/19 Page 5 of 10




 1

 2                                     (Id. at 80:25-81:1; 81:4-6; and, in one subsequent passage,

 3   98:3-18.)

 4          In the second passage, Mr. Hong testified

 5

 6                     (Hong Tr. 136:25-137:11, 139:23-140:5; 169:8-16; 170:13-171:4; 172:10-

 7   173:10; 176:3-16). Omitted from this testimony but captured by Qualcomm’s completeness

 8   designations is Mr. Hong’s testimony that
 9                                                                       (Id. at 137:25-138:3; 138:21-
10   139:6; 140:14-16) and that
11          . (Id. at 140:6-8.)
12          A party is permitted to introduce all or part of recorded statement that in fairness ought to
13   be considered at the same time as an adverse party’s recorded statement. See Fed. R. 106.
14   Completeness designations are proper when they “[p]rove context for deposition excerpts
15   already introduced” or “provide the court with a clearer understanding of the testimony” of the
16   witness. Apple iPod iTunes Litig., 2009 WL 10678937 (N.D. Cal. Nov. 20, 2009.) Qualcomm’s
17   completeness designations to Mr. Hong’s deposition transcript are closely related to testimony
18   designated by the FTC—often following it by a few lines—and are necessary to avoid the

19   misunderstandings or misleading impressions Rule 106 was designed to prevent. Qualcomm’s

20   completeness designations are limited and necessary to avoid misleading presentation of

21   evidence and “prove context” to “provide the court with a clearer understanding of the

22   testimony”. Apple iPod iTunes Litig., 2009 WL 10678937, at *1.

23          QC Response to FTC HPO No. 2. The FTC objects to statements made by Qualcomm

24   and third parties in QX9233. In this document,

25

26

27

28
                          QUALCOMM’S HPOS FOR JANUARY 7, 2019 TRIAL DAY
                                      17-CV-0220-LHK-NMC
                                               4
              Case 5:17-cv-00220-LHK Document 1104 Filed 01/04/19 Page 6 of 10




 1                            (QX9233 at -7212.)

 2                                                                 (Id.)

 3            The FTC’s objection to this document is premature, and the Court should reserve ruling

 4   on it until it is

 5   and can give non-hearsay testimony regarding it

 6                       The FTC’s objection is best addressed in the context of

 7   Moreover, an exception to the rule against hearsay is for statements concerning the declarant’s

 8   “then-existing statement of mind”. FRE 803(3).
 9

10                                      . These statements are also highly relevant,
11

12

13

14                                  . See SmithKlineBeecham Corp. v. Abbott Labs, 2014 WL 6664226,
15   *4 (N.D. Cal. Nov. 24, 2014). QX9233 is admissible and the Court should not exclude it. 1
16            QC Response to FTC HPO No. 3. The FTC also objects to QX9252 as hearsay.

17

18

19                                                 (QX9252 at -2704.) QX9252 is admissible as proof of

20                                                                                     . That is not

21   hearsay. QX9252 is admissible and the Court should not exclude it, but rather review its

22   admissibility in

23            QC Response to FTC HPO No. 4. The FTC also objects to the statement made by

24                                                                   under Rule 602. That statement

25

26        1
          To the extent the FTC objects to the parenthetical sentence beginning “At the meeting last
     week”, Qualcomm does not intend to introduce that statement for the truth of the matter asserted.
27

28
                              QUALCOMM’S HPOS FOR JANUARY 7, 2019 TRIAL DAY
                                          17-CV-0220-LHK-NMC
                                                   5
            Case 5:17-cv-00220-LHK Document 1104 Filed 01/04/19 Page 7 of 10




 1

 2                                                               . (QX9233 at -7212.)

 3                                                                            and had personal

 4   knowledge sufficient to form a view, based on his own personal observations,

 5                                                                                         The

 6   document is admissible

 7                                                                     and specifically for

 8                                                                  (QX9233 at -7212.) The Court
 9   should deny the FTC’s 602 objection to QX9233, but rather review its admissibility in the
10

11          QC Response to FTC HPO No. 5. The FTC raises a hearsay objection to QX9308. That

12   objection is premature.

13

14

15

16                                                                                 (CX9308 at 0231-

17   241.) The FTC also appears to object to

18

19                                                     (Id.) Each of these statements was made by

20                                                          The document should be evaluated in the

21   context of his testimony. Moreover, to the extent these statements are offered to show that

22                                                                                            , they are not

23   offered for the truth of the matter asserted and thus do not even potentially constitute hearsay.

24

25

26

27

28
                           QUALCOMM’S HPOS FOR JANUARY 7, 2019 TRIAL DAY
                                       17-CV-0220-LHK-NMC
                                                6
            Case 5:17-cv-00220-LHK Document 1104 Filed 01/04/19 Page 8 of 10



     Dated: January 4, 2019               Respectfully submitted,
 1

 2

 3                                        CRAVATH, SWAINE & MOORE LLP
 4
                                          s/ Gary A. Bornstein
 5                                        Gary A. Bornstein
                                          Yonatan Even
 6                                            Worldwide Plaza
                                                 825 Eighth Avenue
 7                                                   New York, NY 10019
                                                        Telephone: (212) 474-1000
 8
                                                            Facsimile: (212) 474-3700
 9                                                             gbornstein@cravath.com
                                                               yeven@cravath.com
10
                                          Robert A. Van Nest
11                                        Eugene M. Paige
                                          Justina K. Sessions
12
                                          KEKER, VAN NEST & PETERS LLP
13                                            633 Battery Street
                                                  San Francisco, CA 94111
14                                                   Telephone: (415) 676-2289
                                                         Facsimile: (415) 397-7188
15                                                           rvannest@keker.com
16                                                           epaige@keker.com
                                                             jsessions@keker.com
17
                                          Richard S. Taffet
18                                        MORGAN, LEWIS & BOCKIUS LLP
                                             101 Park Avenue
19                                               New York, NY 10178
20                                                   Telephone: (212) 369-6000
                                                        Facsimile: (212) 309-6001
21                                                          richard.taffet@morganlewis.com

22                                        Geoffrey T. Holtz
                                          MORGAN, LEWIS & BOCKIUS LLP
23                                           One Market, Spear Street Tower
24                                               San Francisco, CA 94105
                                                    Telephone: (415) 442-1000
25                                                      Facsimile: (415) 442-1001
                                                            donn.pickett@morganlewis.com
26                                                          geoffrey.holtz@morganlewis.com
27

28
                         QUALCOMM’S HPOS FOR JANUARY 7, 2019 TRIAL DAY
                                     17-CV-0220-LHK-NMC
                                              7
     Case 5:17-cv-00220-LHK Document 1104 Filed 01/04/19 Page 9 of 10



                                Attorneys for Qualcomm Incorporated
 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
               QUALCOMM’S HPOS FOR JANUARY 7, 2019 TRIAL DAY
                           17-CV-0220-LHK-NMC
                                    8
     Case 5:17-cv-00220-LHK Document 1104 Filed 01/04/19 Page 10 of 10




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                QUALCOMM’S HPOS FOR JANUARY 7, 2019 TRIAL DAY
                            17-CV-0220-LHK-NMC
                                     9
